Accord de compensation pour occupation de parcelle sur concession Socfin-KCD …/09/BSR
Entre

Monsieur
Village
Commune de

…, District de
Ci-après dénommé « la famille »

Et

Monsieur Patrick LEMAITRE, Directeur Général de la société SOCFIN-KCD Co Ltd,
société privée au capital de 20, 000,000 RIELS, enregistrée au Ministère du Commerce sous le
numéro Co4111/07E et dont le siège social est situé au 76 rue 592, Boeung Kak II, Khan Tuol
Kok, Phnom Penh/ Cambodge- tél: +855 (0) 23 881 779

Ci-après dénommé « le concessionnaire »

Considérant que le concessionnaire souhaite développer une concession d’hévéaculture dans
la province de Mondolkiri et qu’elle doit réaliser pour l’année 2009 la préparation de centaines
d’hectares sur ladite concession, en vue d’y planter des hévéas,

Considérant que la famille occupe une parcelle de terre sur la concession pour ses cultures
vivrières et de rentes

Les deux parties se sont entendues sur les dispositions suivantes

ARTICLE I Taille de la parcelle

La parcelle en question est mesurée pour une surface de ....... hectares.
Les cultures présentes sur la parcelle sont :

Dee arbres en croissance

es arbres en production

es hectares de ..........en production

ARTICLE IT Evaluation

La parcelle est évalué à un montant de riels par hectare.

Le travail effectué pour la préparation est estimé à riels par hectare.
Les arbres en croissance sont estimés à ..riels par arbres.

Les arbres en production sont estimés à … riels par arbres.

Les hectares de culture sont estimés à ............. riels par hectares.

ARTICLE III Règlement

Le concessionnaire règle à la signature de cet accord les montants suivants :
eisssesessdl riels pour la valeur de la parelle

eisssesessdl riels pour le prix du travail et des cultures présentes sur la parcelle.

ARTICLE IV Engagement de la famille

La famille renonce à l’occupation du terrain concerné et s’engage à libérer la parcelle dans un
délai de .......... Jours après la signature.

La famille s’engage à ne pas s'implanter à nouveau sur les terres de concessionnaire.

FIDH - Cambodia - Land Cleared for Rubber Rights Bulldozed / 71
ARTICLE V Engagement du conces
Le concessionnaire s'engage à ne commencer aucuns travaux sur la parcelle avant le départ
de la famille dans les délais prévus à l’article 4

nnaire

Fait à Bousra le
Le Concessionnaire La famille

72 / Cambodia - Land Cleared for Rubber Rights Bulldozed - FIDH
